DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5-6 and 13-18 have been previously canceled. Claims 1-4, 7-12, and 19-20 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-4, 7-12, and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Yokoyama (IDS: JPH03125635A) hereinafter Yokoyama, Yasuda et al. (US 2013/0173145 A1) hereinafter Yasuda, and Kaji (US 2007/0155258 A1) hereinafter Kaji are the closes prior art of record. Yokoyama discloses a speed control device for a movable body. Yasuda discloses calculating a throttle opening to control an engine based on a target speed. Kaji discloses a marine vessel with a controller used to control a throttle and speed. However, Yokoyama, Yasuda, and Kaji either alone or in combination fail to anticipate or render obvious, “to calculate a base throttle opening related to a throttle opening control of an engine provided to the movable body, based on the target speed; and to output the base throttle opening to a control device of the engine as a throttle opening for control, such that the processing circuitry outputs a given lower limit of the throttle opening to the control device of the engine as the throttle opening for control when the base throttle opening is below the given lower limit of the throttle opening, with the given lower limit being based on a dead zone during which the speed of the movable body remains unchanged in response to a change in the throttle opening received by the control device of the engine,” as disclosed in claim 1 and similarly claims 10 and 20. Claims 2-4, 7-9, 11-12, and 19 are allowed because they depend on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747